 JOHN H. SCHEIDEL, INC.489JohnH.Scheidel,Inc.andAmalgamated FoodEmployees Union Local 196,affiliated with Amal-gamatedMeatcutters&ButcherWorkmen ofNorth America,AFL-CIO. Case 4-CA-5443October 1, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn June 15, 1971, Trial Examiner John P. von Rohrissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He further foundthat Respondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that those allegations be dismissed.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision and a supporting brief;the Union filed exceptions to the Trial Examiner'sDecision; and the Respondent filed cross-exceptionsto the Trial Examiner's Decision and a brief insupport of the Trial Examiner's Decision and itscross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the cross-excep-tions, and the briefs, and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.Labor Relations Board, for the Regional Director forRegion 4, (Philadelphia, Pennsylvania), issued a complainton February 26, 1971, against John H. Scheidel, Inc., hereincalled the Respondent or the Company, alleging that itdischarged Richard Rokoskie in violation of Section 8(a)(3)of the National Labor Relations Act, as amended, hereincalled the Act, and also that it engaged in certain conductalleged to be independently violative of Section 8(a)(1)thereof.Pursuant to notice, a hearing was held before TrialExaminer John P. von Rohr in Philadelphia, Pennsylvania,on March 29 and 30, 1971. All parties were represented bycounsel and were afforded opportunity to adduce evidence,to examine and cross-examine witnesses,and to file briefs.Briefswere received from the General Counsel and theRespondent on April 26, 1971, and they have been carefullyconsidered.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTJohn H. Scheidel,Inc., a Pennsylvania corporation, isengaged in the operation of a retail food store at SpringCity,Pennsylvania.During the year preceding the hearing herein,Respon-dent purchased goods and materials from outside Pennsyl-vania valued in excess of $50,000. During the same period itdid a total volume of business in excess of $500,000. TheRespondent concedes,and I find,that it is engaged incommerce within the meaning ofthe Act.II.THELABOR ORGANIZATION INVOLVEDAmalgamated Food EmployeesUnion Local 196,affiliatedwithAmalgamatedMeatcutters&ButcherWorkmen of North America,AFL-CIO,herein called theUnion,isa labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheAlleged Discrimination Against RichardRokoskieORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, John H. Scheidel, Inc., its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHNP. VONROHR, Trial Examiner:Upon a charge filedon December14, 1970,the General Counsel of the NationalThe Respondent retail food store involved in thisproceeding is known as the Spring Valley IGA. At one timethis store was owned and operated by two Rokoskiebrothers as a copartnership, one of them being RichardRokoskie, the alleged discriminatee herein. About March1968, the D. H. Delp Company, a grocery and meatwholesaler, took over this store due to indebtednessincurred to it by the partnership. At this time RichardRokoskie was hired by Delp as amanager initsLeesport,Pennsylvania, store.John H. Scheidel was appointed manager of the SpringValley store when Delp took over in March 1968. Althoughtherecord is not clear as to the details, Scheidelsubsequently incorporated (Scheidel is president of theRespondent) and he became the owner and operator of thestore.193 NLRB No. 76 490DECISIONS OF NATIONAL LABORRELATIONS BOARDIn November 1969, Scheidel hired Rokoskie, who at thistime was still employed at the Delp Leesport store, to headthemeat department of the Spring Valley IGA. It isRespondent's position that Rokoskie, who was dischargedon December5, 1970,was a supervisor within the meaningof the Act and that therefore his discharge was not violativeof Section 8(a)(3) of the Act. For the reasons noted below, Ifind merit to this defense.'Preliminarily, a question of fact arises as to whetherRokoskie had ever been designated by Respondent as themeat department manager. In this connection, Scheideltestified that at the time he hired Rokoskie he informed himthat he was being hired as meat manager, informed himthat he was to have 100 percent control of the meatdepartment, and also that he told him to "run it like you didbefore I came here . . . any questions that you havejust askme the questions and I'll answer or help you." On directexamination,Rokoskie testified that Scheidel did notinform him that he was to be in charge of the meatdepartment.However, on cross-examination, after firsttestifying that he "could not recall" having been told thathe was the meat manager, Rokoskie testified as follows:Q.Well, let me ask you this. Oh, by the way-I'llback up for a minute dust to clarify the record. The deliand meat were together, were they not, sort of oneoperation?A.More or less, yes, sir.Q.Was there a grocery manager?A.A grocery manager?Q.Yes.A.I think so.Q.You mean you don't know?Imeanyou wherethere for a year. Was there a man called by anyone ordesignated as a grocery manager?A. I would say yes.Q.But there was not a meat manager, designatedby anybody as such?A. If you change the situation around to a later dateIwould have to say yes.Q.What date might you be talking about?A. I don't remember when Mr. Swartz had aproblem with his [sic] and he missed a few weeks ofwork.ThenMr. Scheidel closed the service meatdepartment and Chester came over to work with me inthe self-service meat department.Aside from the foregoing, Rokoskie testified, "My co-workers probably thought of me as a manager, yes." Asindicated below, several of the meat department alsotestified to this effect. Accordingly, and in view of all theforegoing, I find that Rokoskie was designated as the meatdepartment manager and that this was so understood by themeat department employees.2IIt is to be noted that this is not the case where an admitted supervisorwas alleged to have been discharged in violation of Section 8(a)(l) of theAct TheGeneral Counsel here contends that Rokoskie is an employee, nota supervisor,and the case was litigated on the basis of General Counsel'sallegation that Rokoskie was discharged in violation of Section 8(a)(3) ofthe Act2 It is noteworthy also that Rokoskie washired byRespondent toreplace a former manager of the meat department3 Swartz's wages had increased to about$176 per weekat the time ofRokoskie's termination.4Theother employees were docked ifthey did notput in a full 40-hourRokoskie was hired at a salary of $200.20 per week, thisbeing a $25 weekly increase from what he had been paid byDelp. Except for Scheidel, this put Rokoskie as the highestpaid person in Respondent's employ. By comparison, at thetime of Rokoskie's employ the grocery manager received$150 per week, and Chester Swartz, a highly skilled andexperienced meat cutter, received approximately $156 perweek.3 Although Rokoskie punched a timeclock, he wasgiven the discretion to put in 40 to 48 hours per week,depending on what he thought necessary, but in any eventreceived his full weekly salary of $200.20. Scheidel did notcheck the timecard of Rokoskie but did so of otheremployees.4At the times material hereto there were approximately 10employees in the meat department. These included thedelicatessen employees,the delicatessendepartment havingbeen consolidated with the meat department not long afterRokoskie was hired. Although Rokoskie does not have theauthority to hire or fire, the evidence establishes that hedoes have authority to effectively recommend suchaction.Thus,it isundisputed that Shirley Fries, an employee whosliced luncheon meat in the meat department for about 4months, was discharged on Rokoskie's recommendation .5It is further undisputed that in September 1970, BarbaraHall, a delicatessen employee, was hired by Respondent onthe recommendation of Rokoskie. Rokoskie testified thatScheidel handles any discipline that is necessary and thatallemployees go to Scheidel when they want time off.Although Ronald Christman, a 3-1/2 year meat departmentemployee, testified that he usually sought Scheidel'spermission for time off, he testified also that in theseinstances,"I usually say something to both Mr. Rokoskieand Mr. Schetdel . . . I'd usually let them both know." Helater added, "Naturally, if both of them weren't there, Ionly went to one." Rokoskie does not, however, participatein the determination of employeewage increases.While Rokoskie testified that he spends the majority ofhis time cutting meat (he estimatedthis to be 90-95 percent)the record leaves no doubt but that he was in charge of theday-to-dayoperationsof the meatdepartment, thisincluding the responsible direction of the other meatdepartment employees. Thus, Rokoskie acknowledged thatScheidel spent "verylittle time" in the meatdepartmentand that much of this was attributable to the fact that thecoffee pot was in the back room. As to directingthe meatdepartment employees, Rokoskie further acknowledgedthat he could use his "own judgment" in telling the otheremployees what to do. Such directions included theassigningof delicatessen employees to the meat room toassist inthe weighing and wrappingof meat,directions toemployees concerning the forms and thicknesses into whichmeatwould be cut,seeing toproper staggering ofweek Swartz testified that he was paid time and a half for over 40 hours, itappears that the other employees were also so paid.5Concerning this occurrence, Scheidel credibly testified that Rokoskiecameto himand recommended that she be discharged,at this time statingthat thisemployee "couldn't read a scale"and "didn't have all hermarbles "AlthoughIdo not credit all Scheidel's testimony,in this instanceIcredithis testimonyoverRokoskie who, in response to a leadingquestion, testified that Scheidel initiated the discussion concerning Fries'dischargeWithoutfurther elaboration,Rokoskie at this point merelytestified, "John and I both felt it [Fries' work] was not satisfactory." JOHN H. SCHEIDEL, INC.491employees lunch hours, and the like Ronald Christman, anemployee called by the General Counsel, testified that helooked to Rokoskie for directions concerning the perform-ance of work in the meat department. Similarly, ChesterSwartz testified that Rokoskie gave him various instruc-tions and work assignments. Significantly, each of theseemployees testified that they regarded Rokoskie as "boss"of the meat department.Aside from the foregoing, as manager of the meatdepartment Rokoskie had other responsibilities and dutieswhich put him apart from other meat departmentemployees. Thus, Rokoskie placed the orders for meatpurchases; he was authorized to extend weekly credit toamounts ashigh as $4000; he was authorized to price meatitems and/or place them on sale without consulting withanyone else; 6 and he conferred with salesmen and suppliersconcerning meat department matters when they came tothe store.In view of all the foregoing, and particularly in view of hisauthority effectively to recommend hiring and firing, hisresponsible direction of the work of other employees, thefact that the employees thus regard him as "boss," and hisother duties consistent with his managership of the meatdepartment, I find and conclude that Rokoskie is asupervisor within the meaning of the Act.7 In numeroussimilar situationsthe Board has found meat departmentmanagers to be supervisory employees.Buckeye VillageMarket, Inc.,175 NLRB No. 46;Gerbes Super Markets,Inc.,176 NLRB No.1;Agawam Food Mart,162 NLRB1420;Nitro Supermarket, Inc.,161 NLRB 505;Bruno's FoodStore, Inc.,131NLRB 1023;The Great Atlantic & PacificTea Company, Inc.,128 NLRB 342;Food Haven, Inc.,126NLRB 666;Winn-Dixie Stores, Inc.,124 NLRB 908;TheGreat Atlantic and Pacific Tea Company,119 NLRB 1257.Accordingly, having found Rokoskie to be a supervisorwithin the meaning of the Act, it is recommended that theallegationthat he was terminated in violation of Section8(a)(3) of the Act be dismissed.B.TheWage Increase;Alleged UnlawfulInterrogationAn organizational campaign among Respondent's em-ployees began on November 6, 1970.8 On this dateRokoskie met with two union organizers on Respondent'sparking lot and from them obtained union authorizationcards and a copy of the Union's current contract with anassociation of retail food store employers in the Philadel-phia area. I here reach a conflict in the testimony, a6The larger weekly meatsales,however, are usually determined by thewholesalerwho fixes the price schedulerIt is well settled thatan employeeneed notbe invested with each ofthe supervisoryindicia setforth in Section 2(11) of the Act The possessionof any oneof the authoritiesspecified therein places the employee vestedwith this authority in thesupervisor classOhio Power Co v N L R B, 176F.2d 385, 387 (C A 6), cert denied 338 U.S 899Nitro Supermarket, Inc,161 NLRB 505, 510-5118MarySmith, a union organizer, testified that she "would say" that theorganizational activities at Respondent's store beganin mid-October, 1970Ido not credit thistestimony,for thereisabsolutely no evidence of anyactivity priorto the datementioned above9Although Swartz could not recall theexactdate, he did testify that itwas in thefirst part of November 1970 when Rokoskie and he agreed todisplay the contract to Scheidelresolution of which is relevant to the issue of the allegedunlawful wage increase, discussed below. Rokoskie testifiedthat upon procurement of the latter document, he gave it toemployee Chester Swartz to read over the weekend. He saidthat on the morning of November 10, 1970, a Tuesday, hediscussed the matter with Swartz and they decided that theywould show the contract to Scheidel. The foregoingtestimony of Rokoskie was corroborated by Swartz.9Continuing with Rokoskie's testimony, Rokoskie said thaton November 10, shortly after his conversation withSwartz, he went up to Scheidel, handed him the contract,and stated, "John, here. These people are trying to organizeyour store." Conceding that Rokoskie gave him a copy ofthe contract and that at this time he learned of theorganizational activity, Scheidel asserted that this tookplace on November 19 rather than on November 10. Icredit the testimony of Rokoskie and find that he gave acopy of the union contract to Scheidel on November 10,while at the same time advising him that an organizationalcampaign was underway.'°It is undisputed that all of the employees, with theexception of the meat manager, were granted wageincreases by Respondent effective as of November 14, 1970,these increases being reflected in the paychecks theyreceived on November 18. Concerning this wage increase,Scheidel testified that on about November 2, 1970 henotified Sarah Yeager, an accountant clerk employed bythe Delp Co. who prepares Respondent's payroll, that heintended to grant a wage increase. Yeager also testified thatshe received a telephone call from Scheidel on or about thisdate and that he notified her to this effect. However, asreflected in the testimony of Scheidel and Yeager, it is clearthat at this time Scheidel did not give Yeager any names ofemployees who were to receive increases, nor at this timedid he give any indication as to the amounts that would beinvolved. i iAlthough the parties stipulated that the November 14wage increases ranged from 254 to 834 per hour, itappears from the employees who testified that the bulk ofthe increases were of the more substantial nature, theseincluding the following hourlyraises:Ronald Christman,75 cents; Dorothy Yeager, 82-1/2 cents; ChristineBronson,80 cents;Monika Howard, 75 cents; Barbara Hall, 70cents; and Chester Swartz, 35 cents.Pointing to Scheidel's conversation with Yeager onNovember 2, 1970, Respondent asserts that since thisoccurred prior to any union activity, the wage increase ofNovember 14 cannot be held to have been motivated byreasons proscribed by the Act. However, while it appears10Union Representative Smith corroborated Rokoskie concerning hisobtaining the contract and authorization cards in the parking lot onNovember6. 1 should further point out that in crediting Rokoskie overScheidel with respect to the date on which Scheidel was given the contract,Ihave also taken into account the fact that documentary evidence in thiscase establishes Scheidel to have given incorrect testimony as to anotherdateThus, although Scheidel insisted that a letter from the Unionrequesting recognition (G CExh 3) was received by Respondent onDecember 3 rather than on December 2, 1970, a postal registry returnreceipt for this letter shows on its face that in fact it was delivered toRespondent on December 2, 1970.11Thus, concerning her telephone conversation with Scheidel, Yeagertestified,"All he said was, 'Iam going to give raises to the employees andI'll let you know later.' " 492DECISIONSOF NATIONALLABOR RELATIONS BOARDundoubtedly true that Respondent had planned on givingsome wage increasesprior to the union activity, upon theentireevidence and for the following reasons I ampersuaded that the increases ultimately granted would nothave been nearly as numerous or as substantial had it notbeen for the intervening union activity. In the first place,theNovember 14 wage increase was the first timeRespondent ever gave a wage increase to all employees atthe same time; 12 in the past these generally have beengranted on an individual basis.13 This thus represents adeparture from past practice. Secondly, Scheidel testifiedthat his decision to give the employees the raise in questionwas predicated on (I) his discussions with a competitor, aswell as with his father who also runs a retail store, whereinhe discovered that the rates he was paying the employeeswere "unbelievably low" and (2) his receipt of complaintsfrom the meat department employees to the effect thatother stores were paying higher wages than they werereceiving. These latter complaints, he said, were made bythe employees "a month or two" prior to the November 14wage increase.The fact is that if indeed Scheidel receivedany such complaints, the evidence reveals that he hadalready responded to them within a month or two prior toNovember 14. Thus, Yeager, who receiveda wage increaseof 82-1/2 cents on November 14, had already received a 25cent hourly increase as recently as within the second orthird week of October 1970. Similarly, Hall, who received70 cents on November 14, had been given a 25 cent raise inthe preceding month; and Bronson, the recipient of 80cents on November 14, was given a 25-cent increase inAugust.14 Thirdly, I think it more than coincidence that thewage raisesgiven to the six employees, as hereinabove setforth,allofwhom were meat department employees,brought these employees to the almost identical wage levelsfor their respective job classifications as set forth in theprevailing union collective-bargaining agreement.15 A copyof this contract, it will be recalled, was given to Scheidel just4 days prior to the granting of the wage increases.Itiswellestablished that Section 8(a)(1) prohibitsconduct by an employer "immediately favorable toemployees undertakenwith the express purpose ofimpinging upon their freedom of choice for or againstunionization and is calculated to have that effect." 16 Inview of all the foregoing, I find that Respondent grantedtheNovember 14 wage increase for the purpose ofinfluencing the employees against unionization. By suchconduct, Respondent violated Section 8(a)(1) of the Act.There remains the allegation that Respondent interrogat-ed employees concerning their union membership andactivities in violation of Section8(a)(1) of the Act. Aspreviouslynoted,on December 2, 1970, Respondentreceived a letter from the Union in which it claimed amajority and requested a meeting to negotiate a contract.According to the testimony of employee Ronald Christ-man, upon receipt thereof Scheidel came up to him with the12Testimony of Dorothy Yeager.13As reflected in the testimony of employee witnesses14Further,not onlyhad Respondent thus responded to the so-calledemployee complaints,but the testimony of employee witnesses reflects thatitwas not Respondent's practice to grant successive wage increases withinsuch short intervals of time, this again reflecting a departure fromRespondent's past policy.letter, handed it to him, and asked if he had signed a unioncard. Christman responded that he had. Employee MonikaHoward also testified that at about this time Scheidel cameup while she was working and asked if she had signed aunion card. She said she responded affirmatively. Employ-eeDorothy Yeager testified that upon receipt of theUnion's letter Scheidel broached her and stated, "I got aletter from the Union and I see the majority of the meatdepartment signed. Did you sign a card?" Testifying thatshe advised him that she had, she said he then stated,"That's a shame."With respect to all the foregoing,Scheidel testified that he did not "explicitly" ask theemployees if they had signed a union card, but testified "inconversation, it's possible they told me." I credit thetestimony of the employees that they were questioned in themanner setforth above.Standing alone, I would be inclined not to regard thespontaneous questioning of a few employees as to whetherthey signed a union card after receipt of a letter requestingrecognition as independently violative of the Act. However,since the interrogation here occurred in the context of anunlawful wage increase which was granted shortly thereaft-er, and also since the questioning of one of the employeeswas coupled by Scheidel's overt expression of displeasurewhen she conceded that she had signed a card, from Boardprecedent it would appear that the evidence preponderatesin finding that such interrogation was violative of Section8(a)(1). I so find.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with the operations ofRespondent set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices it will be recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact andconclusions,and upon theentire record in this case, Ihereby make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.isForexample,the raise given to Barbara Hall,employed as adelicatessen clerk on June26, 1970,put her weekly wage rate at about$104. This is comparableto the contract'sweekly wage ratefor this jobclassificationset at $103for employeesemployed 3months and $106 foremployees employed during theirsecond 3 months.16N LR B v Exchange Parts Co.,375 U.S. 405. JOHN H. SCHEIDEL, INC.3.By the granting of wage increases under thecircumstances described herein and by coercively interro-gating employees concerning their union membership andactivities,Respondent interferedwith, restrained, andcoerced its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Respondent has not committed unfair laborpractices within the meaning of Section 8(a)(3) of the Act.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended: 17ORDERRespondent, John H. Scheidel, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Unlawfully granting economic benefits, or announc-ing the grant of economic benefits, for the purpose ofundermining the Union;(b) Coercively interrogating employees concerning theirunion membership and activities;(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act. However, nothing hereinshall be construed to require the Respondent to rescind ordiscontinue new wage rates or other benefits previouslygranted.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its store at Spring City, Pennsylvania, copies ofthe attached notice marked "Appendix." 18 Copies of saidnotice onforms provided by the Regional Director forRegion 4, after being duly signed by the Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced orcovered by any othermaterial.(b) Notify the Regional Director for Region 4, in writing,what steps Respondent has taken to comply herewith.19IT In the eventno exceptionsare filedas provided by Section 102.46 oftheRules and Regulationsof the National Labor Relations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall,asprovidedin Section102.48 of the Rules and Regulations, be493adopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes.is In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of theNational LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "19 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read-"Notify the Regional Director for Region 4, in writing,within 20 days fromthe date of this Order, what steps have been taken to comply herewith."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT grant youwage increasesor otherbenefits to discourage you from designating Amalga-mated Food Employees Union Local 196, affiliatedwith Amalgamated Meat Cutters &ButcherWorkmenof North America, AFL-CIO, or any otherunion, asyour representative for collective bargaining. However,nothing requires us to discontinue any benefitspreviously given to you.WEWILL NOT question you about your unionmembership or activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteedin Section7 of the National LaborRelations Act, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment whereauthorized in Section 8(a)(3) of the Act.JOHN H. SCHEIDEL, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, 1700Bankers Securities Building,Walnut & Juniper Streets,Philadelphia, Pennsylvania 19107, Telephone 215-597-7601.